              Case 1:18-cr-00656-LTS Document 89
                                              88 Filed 06/02/20
                                                       06/01/20 Page 1 of 1



Vía ECF
Honorable Laura Taylor Swain
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10013                                    MEMO ENDORSED
Re: USA vs. Carlos Alvarez 18 Cr. 656 (LTS)

Honorable Judge Swain:
This letter is in reference to the above captioned matter. The case is currently set for Sentence on June
11, 2020. With the consent of the Government we are requesting the Sentencing be continued until a
date and time when Mr Alvarez’s can personally appear for Sentence to fully and meaningfully
participate in the procedure as well as personal appearances by his beloved family. He will not waive his
own personal appearance in a matter of this critical importance.
I will advise this Court that Mr Alvarez is specifically requesting that opportunity.
Thank you in advance for your time and consideration

. I remain,

/s/
Patrick Jerome Brackley                           The sentencing is adjourned to August 6, 2020, at 11:00 a.m. The
Attorney at Law                                   Court notes that there can be no certainty at this point that a
233 Broadway Suite 2370                           personal appearance will be feasible by that time. The parties
                                                  should contact chambers by July 13, 2020, to inquire as to
New York, New York 10279
                                                  whether an in-person proceeding will be feasible and to make
Office: 212-334-3736
                                                  arrangements for a further adjournment if necessary. DE# 88
Cell: 917-523-7265
                                                  resolved.
Fax: 646-861-6196
                                                  SO ORDERED.
                                                  6/2/2020
                                                  /s/ Laura Taylor Swain, USDJ
